Name: Commission Regulation (EEC) No 62/87 of 9 January 1987 amending Regulation (EEC) No 2464/86 on an accelerated alignment of the customs duties on certain tinned satsumas coming from Spain
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff;  trade policy;  Europe
 Date Published: nan

 10 . 1 . 87 Official Journal of the European Communities No L 8/37 COMMISSION REGULATION (EEC) No 62/87 of 9 January 1987 amending Regulation (EEC) No 2464/86 on an accelerated alignment of the customs duties on certain tinned satsumas coming from Spain Whereas the Common Customs Tariff in subheadings 20.06 B II a) 3 and b) 3 refer to mandarins (including tangerines and satsumas) ; whereas the provisions of Regu ­ lation (EEC) No 2464/86 oblige the trade and the authori ­ ties to distinguish between tinned satsuma mandarins and other tinned mandarins ; whereas that fact leads to admi ­ nistrative complications ; whereas the wording or Regula ­ tion (EEC) No 2464/86 should be aligned with that used in the Common Customs Tariff ; whereas such an amend ­ ment would not in practice change the present scope of products covered by Regulation (EEC) No 2464/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Whereas Commission Regulation (EEC) No 2464/86 (') provides for an accelerated alignment of the customs duties on segments of satsumas, in cans, coming from Spain ; whereas tinned satsumas are normally marketed only with the description mandarins ; whereas the raw material used for processing in Spain of such products is always satsumas ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2464/86 is hereby replaced by the following : ANNEX List of products referred to in Article 1 CCT heading No Description Basic duties (%) ex 20.06 B II a) 3 ex 20.06 B II b) 3 Mandarin (including tangerine and satsuma) segments, in cans Mandarin (including tangerine and satsuma) segments, in cans 16 15' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 211 , 1 . 8 . 1986, p. 11 .